                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 MMC 20/20 INC.,

                       Plaintiff,
                                                          CIVIL ACTION
            v.                                            NO. 18-3592


 CAPITAL BLUE CROSS,

                       Defendant.


PAPPERT, J.                                                            January 4, 2019

                                    MEMORANDUM

      MMC 20/20 Inc. alleges that Capital Blue Cross breached a written contract

between the two entities by failing to pay the full amount owed to MMC for services

provided. In its Amended Complaint, MMC alleges breach of contract (Count I),

account stated (Count II), unjust enrichment (Count III) and quantum meruit (Count

IV). Capital moves to dismiss Counts II, III and IV for failure to state a claim. The

Court grants the Motion. The reasons supporting the Court’s decision show that

further amendment of any of these claims would be futile.

                                            I

                                            A

      MMC is a consulting firm that provides risk adjustment services to assist

Medicare health plans (“MHPs”) seeking additional insurance premiums from

Medicare. (Am. Compl. ¶ 9, ECF No. 13.) Capital is an insurance company and MHP

that offers Medicare insurance coverage. (Id. at ¶ 10.) As an MHP, Capital prepares

and presents information relating to insureds’ diagnoses and conditions to the Centers

                                            1
for Medicare and Medicaid Services (“CMS”), which then compensates Capital for

providing coverage to its insureds. (Id. at ¶¶ 16–17.)

       From July of 2004 to June 30, 2016, Capital contracted with MMC to perform

risk adjustment services in connection with its CMS submissions. (Id. at ¶¶ 18, 20.)

MMC asserts that the parties “entered into, extended, and maintained a series of

written agreements forming the contract at issue” and that Capital “acknowledged the

express contractual relationship on multiple occasions.” (Id. at ¶¶ 20–21, 28, Exs. 1–3.)

MMC claims that it provided Capital with services such as “analysis of submission files

initially prepared by Capital to determine whether any Insureds likely possessed

diagnoses beyond, and in addition to, those included by Capital; investigation of any

identified additional potential diagnoses . . . verification of additional potential

diagnoses . . . .” (Id. at ¶ 22.)

       The contract provided for a “results-oriented fee structure,” meaning that MMC’s

compensation was “entirely contingent upon Capital’s realization of a benefit . . . in the

form of added revenue received by Capital vis-à-vis CMS Capitation Payments.” (Id. at

¶ 26.) Although the contracted contingency fee percentage varied over the years, MMC

was to receive payment from Capital in the amount of 27% of the added revenue

recovered by Capital from its CMS submissions. (Id. at ¶ 27.) MMC invoiced Capital

seventy times throughout their contractual relationship. (Id. at ¶ 29.) MMC alleges

that Capital paid sixty-eight invoices “in full, without adjustment, objection, or issue.”

(Id.) The two remaining invoices, dated October 11 and October 30, 2017, are the

subject of this lawsuit.




                                              2
                                            B

       MMC states that the most recent extension of its written contract with Capital is

an August 20, 2014 Letter Agreement signed by Capital on August 21, 2014. (Id. at ¶

38, Exs. 1_18–19.) In it, the parties “agree[d] to extend the existing letter agreement

from July 9th 2004, amended in 2010, 2012 and 2013 to now include MMC work

performed through June 30th 2016.” (Id. at Ex. 1_18.) It also confirmed that Capital

would pay a “contingency fee in the amount of 27% of the retrospective recoveries.” (Id.

at Ex. 1_19.) MMC continued to provide services pursuant to this extension through

June 30, 2016, while Capital continued to reap the benefits of those services. (Id. at ¶¶

40–41.)

       By the end of June 2017, CMS advised the parties the “final . . . payments to

[Capital] which MMC affected” could be expected in October 2017. (Id. at Ex. 4_2–4.)

On October 11, 2017, MMC sent to Capital an invoice in the amount of $676,284,

reflecting MMC’s services provided “for 2015 Dates of Service/2016 Payment,” stating

that payment of the invoice was due within “30 days of receipt.” (Id. at Ex. 5.)

According to MMC, this was the “first bill for [Capital’s] recoveries on the October

payment from CMS” and MMC told Capital to expect an additional bill. (Id.) On

October 30, 2017, MMC sent that bill, also due within 30 days, for $116,513. (Id. at Ex.

6.) This was the “final invoice” and was “in addition to the one sent a few weeks ago,”

which MMC asked about again. (Id.) Despite efforts to provide Capital with the

member level details lists to verify the two unpaid invoices, Capital failed to pay the

bills. (Id. at ¶¶ 46, 49, 50, 52, 54, Exs. 7, 8_6.) MMC sought payment “no less than five

times” for each unpaid invoice. (Id. at ¶¶ 55, 62.)



                                            3
       In early January, Capital told MMC it was entitled only to a small portion of the

monies sought because the remaining amounts were attributable to other vendors

performing similar services for Capital. (Id. at Ex. 3.) Capital accordingly sent MMC a

check for $116,824.68 as “total, full and final settlement payment” to MMC. (Id.) On

January 17, 2018, MMC rejected Capital’s proposed partial payment. (Id. at ¶ 59, Ex.

10.) MMC wrote to Capital again on January 31, 2018, about the outstanding invoices.

(Id. at Ex. 12.) Capital did not respond to either letter. (Id. at ¶ 61, Ex. 11.) Capital

owes MMC a total of $657,972.32, with interest accruing. (Id. at ¶¶ 69–71, 77.)

                                               II

       To survive dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure,

the complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially

plausible when the facts pled “allow[ ] the court to draw the reasonable inference that

[a] defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “[W]here the

well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is

entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

       Twombly and Iqbal require the Court to take three steps to determine whether a

complaint will survive a motion to dismiss. See Connelly v. Lane Const. Corp., 809 F.3d

780, 787 (3d Cir. 2016). First, it must “take note of the elements the plaintiff must

plead to state a claim.” Id. (quoting Iqbal, 556 U.S. at 675). Next, it must identify the

allegations that are no more than legal conclusions and thus “not entitled to the



                                               4
assumption of truth.” Id. (quoting Iqbal, 556 U.S. at 679). Finally, where the

complaint includes well-pleaded factual allegations, the Court “should assume their

veracity and then determine whether they plausibly give rise to an entitlement to

relief.” Id.

       This “presumption of truth attaches only to those allegations for which there is

sufficient factual matter to render them plausible on their face.” Schuchardt v.

President of the U.S., 839 F.3d 336, 347 (3d Cir. 2016) (internal quotation and citation

omitted). “Conclusory assertions of fact and legal conclusions are not entitled to the

same presumption.” Id. This plausibility determination is a “context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.” Id.

(quoting Connelly, 809 F.3d at 786–87).

                                            III

       In Count II of its Amended Complaint, MMC alleges a claim for account stated

because Capital “accepted and retained the Unpaid Invoices without objection and

without payment for an unreasonable and uncustomary amount of time . . . [and]

assented to the accuracy and correctness of the calculations.” (Am. Compl. ¶ 105.) “An

account stated is an account in writing, examined, and expressly or impliedly accepted

by both parties thereto.” Braverman Kaskey, P.C. v. Toidze, No. 09–3470, 2011 WL

4851069, at *4 (E.D. Pa. Oct. 12, 2011). To state a cause of action for an account stated,

a plaintiff must sufficiently plead that: (1) there has been a running account; (2) a

balance remains due; (3) the account has been rendered upon the defendant and (4) the

defendant has assented to the account. Citibank (S. Dakota) N.A. v. Ambrose, No. 10-S-

574, 2010 WL 3923159, at *405 (Pa. Com. Pl. June 8, 2010) (citation omitted).



                                             5
       An account stated claim cannot exist where there is a dispute as to the accuracy

or correctness of the debt. Internazionale Graniti S.R.L. v. Monticello Granite Ltd., No.

CIV.A.07-1790, 2009 WL 2461803, at *2 (E.D. Pa. Aug. 12, 2009). Accepting MMC’s

allegations as true, such a dispute exists here. MMC specifically alleges that Capital

contested the accuracy and correctness of the invoices:

       “[B]y letter dated January 8, 2018 . . . Capital claimed . . . that MMC 20/20 was
       entitled to only a fraction of the total amount invoiced in the October 11th
       Invoice and that the remaining accounts were attributable to other vendors
       performing similar Risk Adjustment Services for the applicable time period
       (2015 Dates of Service / 2016 Payment Year), and issued a check in the amount
       of $116,824.68 . . .

(Am. Compl. ¶ 57.) The January 8 letter is attached as an exhibit to MMC’s Amended

Complaint. In it, Capital’s Senior Medical Director, responding to MMC’s inquiry on

“the status of the MMC invoices,” (id. at Ex. 8_4), stated that Capital “analyzed [its]

Risk Adjustment payments for the Payment Year 2016” and concluded that the “total,

full and final settlement payment to MMC 20/20 [was] $116,824,68,” (id. at Ex. 3).

Other exhibits attached to the Amended Complaint make clear that Capital’s position

pertained to all payments for 2016, which encompassed the remaining unpaid invoices

from October 11th and October 30th. See (id. at Exs. 8_2, 8_3, 8_4, & 9). Since MMC

alleges that a dispute exists with respect to the amount Capital owes under the

remaining unpaid invoices, the Court dismisses the account stated claim.

                                            IV

       As an alternative to its breach of contract claim, MMC alleges in Count III that

Capital has been unjustly enriched by benefitting from MMC’s risk adjustment

services. (Id. at ¶¶ 111–119.) Capital urges the Court to dismiss this claim because

MMC has “repeatedly allege[d] that its relationship with Defendant is founded on the

                                            6
written contractual agreement.” (Mot. Dismiss at 3–4.) MMC, in turn, argues that

Capital has confused its ability to plead alternative causes of action with the ability to

recover on both of those claims and that dismissal is “premature at this stage of the

proceedings” because MMC fears that Capital “may, at some point, challenge the

existence or validity of the Contract.” (Resp. Opp’n at 6, 13.)

       To state an unjust enrichment claim, a plaintiff must allege: (1) benefits

conferred on the defendant by the plaintiff; (2) appreciation of such benefits by the

defendant and (3) acceptance and retention of such benefits under such circumstances

that it would be inequitable for the defendant to retain the benefit without payment of

value. Mitchell v. Moore, 729 A.2d 1200, 1203 (1999). Under Federal Rule of Civil

Procedure 8(e)(2), parties are permitted to pursue alternative theories of recovery based

on both breach of contract and unjust enrichment. Fed. R. Civ. P. 8(e)(2); Constar v.

Nat’l Distribut. Ctrs., 101 F. Supp. 2d 319, 324 (E.D. Pa. 2000). However, “‘the quasi-

contractual doctrine of unjust enrichment [is] inapplicable when the relationship

between parties is founded on a written agreement or express contract.’” Benefit Tr.

Life Ins. Co. v. Union Nat. Bank of Pittsburgh, 776 F.2d 1174, 1177 (3d Cir. 1985)

(quoting Schott v. Westinghouse Elec. Corp., 436 Pa. 279, 290, 259 A.2d 443, 448 (1969);

see Hershey Foods Corp. v. Ralph Chapek, Inc., 828 F.2d 989, 999 (3d Cir. 1987)

(“Where an express contract governs the relationship of the parties, a party’s recovery

is limited to the measure provided in the express contract; and where the contract ‘fixes

the value of services involved,’ there can be no recovery under a quantum meruit

theory.”) (quoting Murphy v. Haws & Burke, 344 A.2d 543, 546 (1975)). Thus,

“[d]ismissal of an unjust enrichment claim is appropriate upon a motion to dismiss



                                             7
when the relationship between parties is founded on a written instrument.” Harold ex

rel. Harold v. McGann, 406 F. Supp. 2d 562, 579 (E.D. Pa. 2005).

       The existence of an express contract between the parties will not, in and of itself,

always preclude an unjust enrichment claim. See Phila. Hous. Auth. v. CedarCrestone,

Inc., 562 F. Supp. 2d 653, 656 (E.D. Pa. 2008).1 At the motion to dismiss stage, the

Court must determine “whether there is any dispute as to the existence of the express

contract and whether the scope of the contract includes the transaction that is the basis

for the claim.” Id. The Court must find:

       that the contracts entered by the parties . . . encompass the work that is the
       subject of [the] claim . . . that the relationship between [the parties] regarding
       the subject of [the] claim is founded on the contracts . . . [t]aking the facts pled in
       [the] amended complaint as true and resolving all doubts in favor of [the non-
       movant] . . .

Id. (quoting HCB Contractors v. Rouse & Assocs., Inc., No. 91-5350, 1992 WL 176142, at

*7 (E.D. Pa. July 13, 1992)).

       In Promark Realty Group, Inc. v. B & W Associates, neither party disputed that

the plaintiff and the defendant “had a direct relationship through their brokerage

agreement.” No. 02-1089, 2002 WL 862566, at *4 (E.D. Pa. May 1, 2002). On a motion

to dismiss, the plaintiff sought “to save [the quantum meruit] claim by arguing that it is

permitted to plead unjust enrichment as an alternative to its contract-based claim.” Id.

The court dismissed the claim because “as pled in the complaint, all the benefits

Plaintiff could possibly have conferred on [Defendant] . . . were to be provided pursuant

to the contract between the parties.” Id. Citing to Promark’s reasoning, the court in

Philadelphia Housing Authority also dismissed the defendant’s quantum meruit


1     The court in Philadelphia Housing Authority analyzed a quantum meruit claim, but
quantum meruit and unjust enrichment claims are analyzed the same way. See infra Part V.

                                               8
counterclaim after identifying its “relevant allegations” regarding the existence of a

contract between the parties and determining that the defendant was owed payments

“under” that contract for services performed “pursuant to that contract.” 562 F. Supp.

2d at 656–57.

      MMC alleges, in detail and supported by exhibits attached to its Amended

Complaint, that its relationship with Capital is founded on express, written

agreements, (Am. Compl. at ¶¶ 6–7, 18–22, 26–29, 36–40, 73, 78–92), and that the

parties entered into a “valid and enforceable contract,” (id. at ¶ 79). Pursuant to that

contract, MMC performed risk adjustment services for Capital’s benefit. (Id. at ¶¶ 81,

94.) MMC alleges that those are the very services by which “Defendant has been

unjustly enriched.” (Id. at ¶ 119.) According to the Amended Complaint, the dispute is

not over the existence of the contract—MMC alleges that in fact Capital paid sixty-

eight of the seventy invoices pursuant to the contract. (Id. at ¶¶ 29, 95.) The dispute,

rather, pertains to the amount Capital believes it owes on the remaining two invoices;

Capital even sent MMC a check for what it believes it owes. (Id. at ¶ 57, Ex. 3.) Since

the “contract entered by the parties encompasses the work that is the subject of” the

unjust enrichment claim, Phila. Housing Authority, 562 F. Supp. 2d at 656 (quoting

HCB Contractors v. Rouse & Assocs., Inc., 1992 WL 176142, at *7), this claim is

dismissed.

                                            V

      In Count IV, MMC alleges quantum meruit, asserting that Capital “has unjustly

enriched itself at Plaintiff’s expense” and is “liable to MMC 20/20 in quantum meruit for

the value of the risk adjustment services.” (Am. Compl. ¶¶ 121, 125.) Capital argues



                                            9
that “quantum meruit is an equitable remedy for unjust enrichment, not a stand-alone

cause of action” and thus jointly addresses MMC’s quantum meruit claim with its

unjust enrichment claim in its Motion. (Mot. Dismiss at 2.)

      “Quantum meruit is a quasi-contractual remedy in which a contract is implied-

in-law under a theory of unjust enrichment.” Hershey Foods Corp. v. Ralph Chapek,

Inc., 828 F.2d 989, 998 (3d Cir. 1987). Some courts treat quantum meruit and unjust

enrichment as synonymous. See Powers v. Lycoming Engines, 328 Fed. App’x 121, 124–

25 (3d Cir. 2009) (“Unjust enrichment, rather, an equitable remedy and synonym for

quantum meruit, is a form of restitution.”) (non-precedential) (internal quotation marks

and citation omitted); see also Phila. Hous. Auth., 562 F. Supp. 2d at 655 n.3 (“‘[T]he

terms quantum meruit and unjust enrichment are often used interchangeably.’”)

(citation omitted). Nonetheless, a claim of quantum meruit raises the issue of whether

a party has been unjustly enriched, and in order to prove such claim a party must

successfully prove the elements of unjust enrichment. Mitchell v. Moore, 729 A.2d at

1202 n.2; see Goldsmith Assocs., Inc. v. Del Frisco’s Rest. Grp., LLC, No. CIV.A. 09-

1359, 2009 WL 3172752, at *2 (E.D. Pa. Oct. 1, 2009) (analyzing claims of unjust

enrichment and quantum meruit together because “a claim for unjust enrichment is the

same as a claim in quantum meruit”). MMC’s quantum meruit claim is therefore

duplicative of its claim for unjust enrichment in Count III and is dismissed accordingly.

See Caudill Seed & Warehouse Co., Inc. v. Prophet 21, Inc., 123 F. Supp. 2d 826, 834

(E.D. Pa. 2000) (dismissing a count because it is duplicative of another count).

      An appropriate Order follows.




                                            10
     BY THE COURT:



     /s/ Gerald J. Pappert

     GERALD J. PAPPERT, J.




11
